Citation Nr: 1723848	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  10-18 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for diabetes, to include as secondary to hypertension.  


REPRESENTATION

Appellant represented by:	National Veterans Legal Services Program, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefit sought on appeal.

In April 2012, the Veteran testified at Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

The Board previously considered this appeal first in March 2014.  The claims for service connection were reopened and remanded for additional development.  After the development had been completed, this appeal was again considered by the Board in May 2016.  At that time, the Board denied entitlement for service connection for hypertension because the Veteran's hypertension clearly and unmistakably existed prior to service, and his military service did not aggravate it.  The Board also denied the Veteran's secondary service connection claim for diabetes as a matter of law because he was not entitled to a service connection for hypertension.  

In a January 2017 Joint Motion for Remand (JMR) before the United States Court of Appeals for Veteran (CAVC), the Veteran's service connection claim for hypertension was remanded.  The parties agreed that 2014 VA examination was inadequate because the examiner did not explain how the pre-service readings equated to hypertension and thus rebutted the presumption soundness consistent with 38 C.F.R. § 4104 Diagnostic Code 7101, Note 1, which requires diastolic readings of 90 or more and confirmed by two or more readings over three days.  The Board was ordered to provide the Veteran with a new examination and opinion.  The Veteran's secondary service connection claim for diabetes was also remanded because it was inextricably intertwined with his claim for entitlement to service connection for hypertension.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is needed in order to obtain a new examination and opinion related to the claim for entitlement to service connection for hypertension that addresses the etiology of any hypertension.  CAVC noted that the Veteran had pre-service blood pressure readings of 140/90, 136/86, 132/86, and 128/82.  The examiner's medical opinion should address whether the Veteran's initial diagnosis of hypertension conformed to 38 C.F.R. § 4104 Diagnostic Code 7101, Note 1.  The Veteran's secondary service connection claim for diabetes is also remanded for readjudication because it is inextricably intertwined with his hypertension claim.  

The Board observes that compliance with its remand directives is not discretionary.  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  

In April 2017, the Veteran submitted VA treatment records dated the same month along with a request to remand the matter so the AOJ can consider the medical records he submitted.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new examination and medical opinion regarding his service connection claim for hypertension.  The examiner is asked to review all pertinent evidence associated with the claims file.  

The examiner must address the following:

Provide an opinion as to whether it is at least likely as not (a 50 percent or greater probability) that hypertension was causally related to or aggravated by active service.

Please address the significance, if any, of the Veteran's blood pressure reading at the time of examination for entrance into active service and opine as to whether the evidence as a whole clearly and unmistakably shows that the Veteran had hypertension which pre-existed entrance into active service.  

Provide an opinion on how the Veteran's pre-service readings equate to hypertension if the examiner determines that the Veteran's condition existed prior to service.  

Provide an opinion on whether Veteran's initial diagnosis of hypertension conformed to the requirements of 38 C.F.R. § 4.104, Note 1, which requires diastolic readings of 90 or more and confirmed by two or more readings over three days.  

The examiner should explain the rationale for all opinion(s) provided.  If an opinion cannot be made without resorting to mere speculation, this must also be fully explained.  

2. The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences of failing to so report, to include denial of his claim.  See 38 C.F.R. § 3.655 (2016).  A copy of the notification letter advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  

3. Review all evidence since the last adjudication of the Veteran's claims.

4. Notify the Veteran that he may submit additional evidence and argument.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


